DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 54-73 are pending. Claims 54-65 are the subject of this NON-FINAL Office Action. Claims 66-73 have been withdrawn. This is the first action on the merits.
	
Election/Restrictions
Applicant’s election without traverse of Group I (claims 54-65) in the reply filed on 09/15/2022 is acknowledged. The restriction requirement is still deemed proper and is therefore made FINAL. Claims 66-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Objections to the Specification 
The disclosure is objected to because of the following informalities: 
On page 23, line 26, "Post-indexing. the libraries" should be corrected to "Post-indexing, the libraries."  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 54-58 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gansauge et. al. (Nucleic Acids Res., 45, 2017, cited in the ISR and the IDS filed 06/10/2021) in view of Heitz et. al. (WO 2016/156529 A1, cited in the ISR and the IDS filed 06/10/2021) and Jiang et. al. (WO 2016/058517 A1, cited in the ISR and the IDS filed 06/10/2021).
Regarding claim 54, Gansauge teaches a single-stranded nucleic acid (ssNA), an adapter oligonucleotide, and a splint oligonucleotide combined to form a complex where the splint adapter is hybridized to the ssNA and the adapter oligonucleotide such that an end of the adapter oligonucleotide is adjacent to an end of the ssNA. The splint oligonucleotide has a region for hybridizing to the ssNA and a region complementary to the adapter (pg. 2, Fig. 1A; pg. 4, right col., second par.). 
Gansauge does not teach single-stranded nucleic acid binding protein (SSB) contacted with ssNA to produce SSB-bound ssNA.
Heitz teaches the efficiency of ligation reactions can be improved by the addition of SSB, particularly for applications such as next-generation sequencing library construction methods (pg. 1, lines 6-11). Heitz additionally teaches the use of SSB in ligation reactions wherein double-stranded DNA comprises ssDNA regions at both termini (pg. 22, lines 22-25; pg. 23, lines 1-9).
Jiang teaches that SSB increases the ligation efficiency of a 3’ branch adapter (pg. 1, third par.), and that SSB proteins bind to the single-stranded region and stabilizes ssDNA (pg. 46, third par.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an SSB into the library preparation method as taught by Gansauge, as Heitz teaches the use of SSB increases the efficiency of ligation reactions. Although Heitz is using double-stranded DNA with single-stranded regions, Jiang teaches SSB stabilizes ssDNA, and thus there would be a reasonable expectation of success that the inclusion of SSB in the method of Gansauge would improve efficiency.

Regarding claims 55 and 56, Gansauge teaches the ligation of the ssNA with the adapter oligonucleotide with the use of a ligase (pg. 2, Fig. 1A; pg. 4, right col., second par.).
Regarding claim 57, Gansauge teaches the ssNA is a single-stranded DNA (Abstract).
Regarding claim 58, Gansauge teaches the splint oligonucleotides and the adapter nucleotides were first hybridized together, then ligated to the ssNA (pg. 4, left col., last par.).
Regarding claim 63, Gansauge teaches the ssNA hybridization region of the splint oligonucleotide is comprised of a random sequence (pg. 2, Fig. 1A).
Regarding claim 64 and 65, Gansauge teaches attaching adapters that enables the amplification of nucleic acids and priming of the sequencing reaction (pg. 1, right col., first par.). The resulting libraries were then amplified with PCR and sequenced (pg. 5, left col., third through last par.).

Claim(s) 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gansauge in view of Heitz and Jiang as applied to claim 54 above, and further in view of Raine et. al. (Nucleic Acids Res., 45, 2017, cited in the IDS filed 06/10/2021).
The teachings of Gansauge, Heitz, and Jiang are described above and incorporated here. Gansauge does not teach the use of a second splint oligonucleotide to combine the ssNA with a second adapter oligonucleotide. Gansauge does teach the addition of a second adapter, but is a double-stranded adapter and is ligated with a blunt-end ligation reaction (pg. 2, Fig. 1).
Raine teaches two adapters ligated to a single-stranded DNA molecule, which has been bisulphite converted. The adapters are each ligated via the use of a splint oligonucleotide (pg. 3, Fig. 1). The splint oligonucleotides include a region for hybridizing to the ssNA and a region for hybridizing to the adapter (pg. 3, Fig. 1; pg. 2, right col., first par.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention use the method of ligation of the second adapter as taught by Raine as a substitute for the ligation method as taught by Gansauge, Heitz, and Jiang. Gansauge teaches the ligation of the second adapter using a method other than the splinted ligation method. Raine uses a splint oligonucleotide to facilitate the ligation of both adapters, creating a single-stranded nucleic acid with adapters ligated on either side. Thus substituting the ligation method of the second adaptor as taught by Gansauge for the splinted ligation method would be obvious as it predictably results in two adapters ligated to either end of the ssNA.

Allowable Subject Matter
Claim 62 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Neither Gansauge nor Raine teach the end of an adapter oligonucleotide not adjacent to the ssNA comprises a ligation-blocking modification. Gansauge teaches the splint oligonucleotide comprises ligation-blocking modifications at either end, but not the adapter oligonucleotide. The adapter molecule ligated using the splint oligonucleotide is biotinylated, and the double-stranded adapter does contain a 3’ dideoxy modification (pg. 2, Fig. 1). 
Raine similarly teaches a modification of last 3’-residue of the random hexamer to prevent self-ligation of the adapter, but this modification is on the splint oligonucleotide (pg. 3, Fig. 1). Raine further states this modification is not needed on the second splint oligonucleotide (pg. 4, right col., second par.).
Jiang teaches a clamp adapter similar to the splint oligonucleotide and adapter nucleotide as disclosed in the instant claims, however the blocking modifications are on the helper oligonucleotide, which is analogous to a splint oligonucleotide (pg. 8, last par.; pg. 9, first and second par.; Figs. 17B and 18B).
The prior art thus does not teach the use of a ligation-blocking modification on the adapter oligonucleotide when the adapter oligonucleotide is being ligated to a ssNA via a splint oligonucleotide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.B./Examiner, Art Unit 1675 

/AARON A PRIEST/Primary Examiner, Art Unit 1637